Citation Nr: 1109885	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected eczema of the neck, left forearm and right shin, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for onychomycosis of toenails (also referred to as foot fungus).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a letter dated approximately one week later in October 2006, the RO in Indianapolis, Indiana notified the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Indianapolis RO.]  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Onychomycosis of the Toenails

The Veteran contends that he developed a fungal infection on his toes as a result of his years in active service.  In this regard, the Board notes that the Veteran's service treatment records are devoid of any findings, notations, complaints or treatment for a foot fungus or any type of foot condition.  The July 1964 enlistment examination shows the clinical evaluation of the Veteran's feet to be normal, and the Veteran did not mark to have any foot trouble in his report of medical history.  Similarly, the April 1968 examination conducted pursuant to his separation shows the clinical evaluation of his feet and lower extremities to be normal, and the Veteran denied any history of foot trouble in his report of medical history.  

A review of the Veteran's post-service VA medical records indicates that he was diagnosed with and began receiving treatment for his foot fungus in March 2004.  The physician noted that the Veteran had mycotic dystrophic toenails "with clearing of some but persistence of others" and diagnosed him with onychomycotic dystrophic toenails of the bilateral feet.  The remainder of his VA treatment records reflects he was seen at the Indianapolis VA Medical Center (VAMC) on a routine basis for treatment for his toenail condition.  

During a January 2006 VA treatment visit, the Veteran informed his podiatrist that he served in the Republic of Vietnam, and the podiatrist noted that "[t]his may be the original source of this quite resistant fungal nail infection."  VA treatment records dated in September 2006, May 2007 and January 2008 also mention the Veteran's service in Vietnam and note that this may be the source of his fungal toenail infection.  

Service treatment records are absent of any evidence of exposure to an herbicide agent during the Veteran's military service.  Indeed, available service personnel records do not reflect service in Vietnam, and his DD Form 214 does not reflect any foreign and/or sea service.  He is thus not presumed to have been exposed to herbicides during service, and the presumptive service connection provisions set forth at 38 C.F.R. 3.307 and 3.309 are not for application here.  

The Veteran was afforded a VA examination in September 2006, during which he reported a fungal like condition on his toenails, for which he was taking oral medication.  Upon physical examination, the examiner observed that eight out of the ten toenails exhibited a yellow-brown discoloration with deformity in the shape and color.  The Veteran was diagnosed with onychomycosis affecting 8 percent of the legs, 0 percent of the exposed body and 3.5 percent of the total body involved.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the current appeal, the Veteran's representative maintains that the September 2006 VA examination was not an adequate one given that the examiner did not have the Veteran's claims file available for review and did not provide an opinion regarding the etiology of the Veteran's foot fungus.  See September 2007 646 Statement submitted by the Veteran's representative.  The United States Court of Appeals for Veterans Claims (Court) has held that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  

As such, the Board finds that the September 2006 examination was an inadequate examination for purposes of the Veteran's claim seeking service connection for onychomycosis of the toenails.  The Veteran's claims file was not reviewed prior to his examination, and an opinion regarding the etiology of the Veteran's foot fungus was not provided.  Under the circumstances presented in this case, the Board finds that a new VA medical examination is required.  The evaluation conducted pursuant to this remand should include (following a review of the claims folder and an examination of the Veteran) the examiner's opinion regarding the etiology of any onychomycosis of the Veteran's toenails found on examination.  In expressing this opinion, the examiner should address the Veteran's assertions regarding the continuity of his pertinent symptoms.  

Eczema of the Neck, Left Forearm and Right Shin

In relevant part, the Veteran is service-connected for eczema of his neck, left forearm, and right shin.  This disorder is currently evaluated as 10 percent disabling.  The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for this service-connected disorder because the current evaluation does not adequately reflect the current severity of his disability.  See September 2007 Statement issued by the Veteran's representative.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim for this service-connected disability is required to allow for further development of the record.  

Specifically, the record shows that the Veteran was last afforded a VA examination in September 2006.  During the examination, the Veteran informed the examiner that the rash had been present since 1968, had originated on his neck and hairline spreading to his left arm and right shin, and was intermittent in severity.  Upon physical examination, the examiner observed mild patches of dryness on the base of the Veteran's neck, left forearm, and right shin and described "a fine scale and mild erythema."  

In a September 2007 statement, the Veteran, through his representative, asserts that his condition has neither improved nor stayed the same since its onset, but rather has continued to worsen throughout the years.  In the February 2010 Informal Hearing Presentation, the Veteran, through his representative, again asserts that his service-connected skin condition has gotten worse over time.  The Veteran, through his representative, described increased irritation and a deterioration of his symptoms.  

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions that his eczema has increased in severity, and given that the last VA examination in connection with this service-connected condition was conducted over four years ago, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of the eczema of his neck, left forearm, and right shin.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Finally, the Veteran has intimated that he receives pertinent VA treatment at the Indianapolis VAMC.  As this matter is being returned for further development, an effort should be made to obtain updated previously unobtained pertinent VA treatment records from October 2008 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request records of treatment that the Veteran may have received for his eczema and his foot fungus at the VAMC in Indianapolis, Indiana since October 2008.  Copies of such records which are available should be associated with the claims folder.  

2. Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any onychomycosis of the toenails that may be present and to address the nature and severity of the service-connected eczema of the neck, left forearm and right shin.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records and VA treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  

A.  The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current onychomycosis of the Veteran's toenails had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

B.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's eczema.  Pursuant to regulatory requirements, the examiner should provide specific findings as to the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed body areas affected.  The examiner must also indicate whether treatment has included systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12 month period.  

Also, the examiner should specifically comment on the impact of the Veteran's eczema on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.  

3. Following completion of the above, re-adjudicate the issues of entitlement to a disability rating greater than 10 percent for the service-connected eczema and entitlement to service connection for onychomycosis of the toenails.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 


(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


